PER CURIAM.
As correctly conceded by the appellee, the award of attorney’s fees in this case was improper due to the fact that the record does not reflect any statutory or contractual basis for such an award. Accordingly, the trial court’s award of attorney’s fees herein is reversed.
The trial court was correct in denying the motion to set aside the default based on its finding of “no good cause shown”. Clearly, under the law of this State, the fact that a defendant does not understand English, standing alone, is not a sufficient basis to make a finding of excusable neglect in connection with the defendant’s failure to file a timely response after having been served with a Complaint. The record below does not contain any evidence regarding the defendant’s sophistication or education, or lack thereof, which might have caused the trial court to reach a contrary result on this point.
Lastly, the trial court was eminently correct in entering a judgment against the defendant in this case without first holding a jury trial since the damages sought by the plaintiff were liquidated damages.
Affirmed in part and reversed in part.